 Case 1:21-cv-01893-KAM Document 2 Filed 04/15/21 Page 1 of 3 PageID #: 102



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------x
OTIS R. ELION,
                                                    TRANSFER ORDER
                 Petitioner,                        21-cv-1893 (KAM)

           -against-

UNITED STATES OF AMERICA,

               Respondent.
------------------------------x

KIYO A. MATSUMOTO, United States District Judge:

           Petitioner Otis R. Elion, currently incarcerated at

the Federal Correctional Institution-Greenville, in Greenville,

Illinois, following a conviction in the United States District

Court for the Southern District of Illinois, see USA v. Elion,

No. 16-cr-40046 (JPG), brings this pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255.         (See ECF No. 1,

Petition to Vacate a Sentence.)       In addition to having his

underlying criminal action prosecuted in the Southern District

of Illinois, petitioner has filed a previous petition under

§ 2255 in that Court, which was denied by a Memorandum and Order

dated April 2, 2020.     See Elion v. United States, No. 17-cv-

01349 (JPG), 2020 WL 1637231 (S.D. Ill. Apr. 2, 2020).

Petitioner appealed the denial and the appeal is currently

pending with the United States Court of Appeals for the Seventh

Circuit.   See Elion v. USA, No. 20-1725 (7th Cir. May 1, 2020).



                                     1
 Case 1:21-cv-01893-KAM Document 2 Filed 04/15/21 Page 2 of 3 PageID #: 103



           The Eastern District of New York is not the proper

venue for this action.     A 2255 petition must be filed in the

court that imposed sentence, which, in this case, is the

Southern District of Illinois.       See Fisher v. Hudson, 665 F.

App’x 59, 61 (2d Cir. 2016) (summary order) (“[T]he sentencing

court[] is the proper venue for adjudication of the § 2255

petition.”); see, e.g., Rudzavice v. United States, No. 13-cv-

141 (RRM), 2013 WL 3094095, at *2 (E.D.N.Y. June 18, 2013)

(transferring habeas petition from the Eastern District of New

York to the Northern District of Texas because petitioner was

sentenced in the Northern District of Texas).          Furthermore, the

Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York instruct that

“applications for a writ of habeas corpus . . . shall be filed,

heard and determined in the District Court for the district

within which [the petitioner was] convicted and sentenced.”            L.

Civil R. 83.3.

           Accordingly, in the interest of justice and because

petitioner was convicted in the Southern District of Illinois

and had a prior § 2255 petition denied in that Court, the Clerk

of the Court is respectfully directed to transfer the instant

petition to the United States District Court for the Southern

District of Illinois and close this case.         See U.S.C. § 1406(a);

L. Civil R. 83.3.     The provision of Rule 83.1 of the Local Rules

                                     2
 Case 1:21-cv-01893-KAM Document 2 Filed 04/15/21 Page 3 of 3 PageID #: 104



of the Eastern District of New York which requires a seven-day

delay is waived.    The Clerk of the Court is respectfully

requested to serve a copy of this Order on Petitioner and note

service on the docket.

           SO ORDERED.



                                              /s/
                                         KIYO A. MATSUMOTO
                                         United States District Judge
                                         Eastern District of New York


Dated:     Brooklyn, New York
           April 15, 2021




                                     3
